DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/22.
Applicant's election with traverse of the election of species in the reply filed on 5/25/22 is acknowledged.  The traversal is on the ground(s) that no evidence was provided which the applicant can rely upon.  This is not found persuasive because an election of species does not require prior art evidence to be provided to base an election upon.  In addition, the applicant has not stated on the record that the species are obvious variants of each other and therefore each appear to have special technical features.  Finally, while the applicant argues that the single inventive concept is found by at least claim 16, claim 16 has been rejected by prior art and therefore has been shown to not be novel or unobvious.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18 and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for setting a parameter by modelling an electrode and tissue and calculating values of impedance to obtain a fitting parameter, which is a mathematical equation which describes the relationship between impedance, the model, and the fitting parameter, or can be considered a mental concept for determining the fitting parameter. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea that does not appear to be connected to any physical element, or is broadly connected to generic computer elements or electrodes used to calculate the values/parameters, and these generally recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, or appear to be nothing more than an attempt to generally link the method to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, such as an electrode or computer program, are well-understood, routine, conventional elements or computer functions as recognized by the court decisions listed in MPEP 2103-2106.07c.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of deriving a cochlear fitting parameter by modelling an electrode and tissue and calculating the impedance and fitting parameters, such as can be done a mental process/critical thinking/pencil and paper, or represents a mathematical equation, which does not appear to be connected to any physical element/structure, or is broadly connected to generic computer elements, or additional structure (e.g. an electrode, computer program, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 27-28, and 30 are rejected under 35 U.S.C. 102a1 as being anticipated by Kals et al (2015/0265838).  Kals discloses the model of the interface between the electrode contact(s) of an array and cochlear tissue as a resistive network and as impedances (e.g. figures 2-4, paras. 35-42, etc.), which by its definition, impedance represents the combination of resistance and reactance.  Kals then determines an impedance based on the position of a particular electrode contact (e.g. para. 35, for source S1, etc.) that corresponds to the resistive component, and obtains an indication of a value of a fitting parameter, such as the level of comfortable hearing, sensation threshold, and/or values of stimulation current/voltage (e.g. paras. 13, 18, etc.) where the values are obtained from a model relating the determined impedance to the fitting parameter(s) (e.g. paras. 48-52, use of the dynamic range adjustment module, etc.).  The method can be set forth in a program/computer readable medium with instructions (e.g. paras. 74 and 75, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 102(a1) as anticipated by Kals et al or, in the alternative, under 35 U.S.C. 103 as obvious over Kals et al in view of Ramos de Miguel, Sr. et al (2018/0140829).  Kals discloses that the interface between the electrode and the tissue/fluid in the ear will change (e.g. para. 39, etc.) such as may be caused by different positions of the electrode contact, which results in different impedances and therefore the position will be taken in account and change the value of the fitting parameter based on the changed impedance.
In the alternative, Ramos discloses that the distance/position between the electrode and neural tissue causes a change in the sensed values of impedance/reactance (e.g. paras. 87-91, 159, 229, etc.) and that change should be accounted for to better determined the usability and functions of the electrode(s).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Kals, with taking into account the distance/position between the electrode and neural tissue when measuring sensed values such as voltage/impedance/reactance, as taught by Ramos, since it would provide the predictable results of sensing changed values of impedance/reactance and accounting for the change to better determine the usability and functions of the electrode(s) for delivering proper stimulation.
Claim 29 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kals et al.  Kals discloses the claimed invention and modelling the electrode tissue interface as a resistive network and impedances.  As the definition of impedance includes a combination of resistance and reactance (i.e. capacitance and inductance) the model necessarily will contain the capacitance.
In the alternative, if Kals is not considered to have capacitance in his model, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Kals, with the use of capacitance in the model for the corresponding electrical circuit, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of better modelling the electrode tissue interface by taking into account the reactance/capacitance and/or provide more accurate values when relying on the model for calculations.
Response to Arguments
Applicant's arguments filed 10/7/22 have been fully considered but they are not persuasive.
The arguments regarding the 101 rejection are not persuasive.
The method is not connected to, includes, or uses any physical element to perform the method.  The method is for “deriving information”, and the method steps could be done solely in the human mind, or with a pencil and paper.
Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claims (e.g. claim 30 having a computer readable medium/memory to perform the method when executed on a programmable device/processor, and corresponding method claim 16) is a system having a memory and processor and corresponding method, wherein the processor is programmed with executable instructions to perform the calculations/mental process/critical thinking. The claims do not impose any limits on how any of the information is received by the processor/method, and thus this step covers any and all possible ways in which this can be done, for instance by typing the information into a system, or by the method/system obtaining the information from another device or verbally. The claim also does not impose any limits on how the computations are accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.
The calculations are simple enough to be practically performed in the human mind or through critical thinking.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Nor does the recitation of a programmable device/processor in the claim negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.
The memory and processor are recited so generically (no details whatsoever are provided other than that they are a memory and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Although the processor or claim limitations may fall under several exceptions (e.g., a mathematical concept-type abstract idea or a mental process-type abstract idea), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). Thus, it is sufficient for the examiner to identify that the limitations align with at least one judicial exception, and to conduct further analysis based on that identification. 
The limitations of the claims are carried out by the processor and the memory.  No element has been set forth to sense the resistive or impedance signal, and the only additional element is the computer medium/memory, where the processor performs the necessary software tasks so that the result of the abstract mental process is just data/an indication of a value. The memory limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. Even when viewed in combination, the additional elements/steps in this claim do no more than automate the mental processes (e.g., the mental computation of modelling an interface and/or determining and obtaining values, etc.), using the computer components as a tool. While this type of automation may improve the life of a practitioner/physician (by minimizing or eliminating the need for mentally computing metrics), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The argument regarding the 102 that Kals does not model the interface between an electrode contact and a cochlear tissue as a corresponding electrical circuit comprising a resistive component representative of Faradaic resistance is not persuasive.  The claim is an open-ended “comprising” claim and does not preclude additional elements or steps in the modelling.  The applicant also recognizes this in paragraphs 48 and 84 of the specification and states that additional elements and steps can be included.  While Kals does not specifically call it a “Faradaic resistance”, Kals does model the interface between the electrode contact and cochlear tissue as a resistor network (e.g. figure 2, figure 3, paras. 35-40, etc.) and as impedance—which is a resistance component and a reactance component (again noting the claim is an open-ended “comprising” claim and does not preclude the reactance), and therefore meets the limitations presented in the claims.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10/14/22